Citation Nr: 1449771	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had almost continuous active service from March 1957 to January 1961. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in pertinent part, denied the Veteran's claims for entitlement to service connection for hearing loss, tinnitus and a psychiatric disorder.  

The Veteran testified at a hearing before a DRO in December 2011 and at a videoconference hearing before the undersigned Veterans Law Judge in June 2013.  Transcripts of these hearings are associated with the record.  The December 2011 DRO hearing testimony addressed matters no longer on appeal.  

In September 2013 and in February 2014, the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the RO for further consideration.  The Board additionally disposed of another appellate issue in February 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.

3.  The Veteran's passive aggressive reaction treated in service was acute and transitory, the current psychiatric disability of depressive disorder did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

2.  The criteria are not met for service connection for tinnitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014). 

3.  The criteria are not met for service connection for a psychiatric disability. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In August 2006, a VCAA letter was issued to the Veteran with regard to his service connection claims; this letter predated the September 2007 rating decision.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient records.  He has not provided any and private treatment records despite being asked to provide such records or information as to how to obtain them.  He underwent VA examinations, most recently in October 2013 and November 2013. The Board finds that such examination reports are thorough and contain sufficient information to decide the increased-rating issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Studies cited by the VA examiners have been associated with the record or otherwise when not able to be obtained, the citation was provided, accompanied by an explanation as to the unavailability of the study.  

In June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2013 BVA hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also obtained to clarify the appellant's arguments.  He stated in pertinent part about the when he believed his disabilities began.  The appeal was remanded to obtain VA examination to address the etiologies of his hearing loss, tinnitus and psychiatric disability.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues decided herein.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) ; see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability. See VAOPGCPREC 82-90. If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability. Id. 

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition. 38 C.F.R. § 3.306 .

 Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

 The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

I.  Hearing Loss and Tinnitus

The Veteran claims that service connection is warranted for hearing loss and tinnitus.  He alleges that this is the result of exposure to acoustic trauma from artillery weapons firing during service.  His military occupational specialty was noted to include cannoner.  He also has suggested a possible link between hearing loss and tinnitus and head trauma from a parachute landing when he hit his head and neck.  He is noted to have been assigned to a paratrooper unit in service, and the hard parachute landing was conceded by the RO when it granted service connection for degenerative disc disease of his cervical spine.

Service treatment records do not include an entrance examination.  They do not include any treatment for ear problems during service.  A head injury was shown in November 1960, which was described as due to an incident when he was struck in the head by a policeman's night stick after he arrived at the barracks gate in a drunk and belligerent state and was difficult to control.  After the incident, he was treated for a laceration of the head, and X-rays of the skull were normal.  Complaints after this incident included dizziness on changing positions reported in November 1960.  However no complaints referable to the ears were made.  On separation examination in January 1961, his ears were essentially negative and hearing was 15/15, whispered voice (WV).  His report of medical history on separation revealed that he denied having ear trouble or running ears or having worn hearing aids.  

As the Veteran's service personnel records are noted to include an MOS of cannoneer/gunner, acoustic trauma is conceded.  

The Veteran has alleged in written statements and testimony that he sustained an injury to his head while parachuting in Panama around February1960, when he hit his head on a rock.  He submitted lay evidence from his brother who claimed to have served in a different platoon, but same company, and actually was also in exercises in Panama and witnessed the jump wherein the Veteran injured his head.  He indicated that he did not seek treatment following this.  While there is no documentation of this particular jump or injury, he is noted to have received a parachutists badge in July 1959 while with the 82nd Airborne Division.  

VA treatment records from 2001 to 2006 are silent for any evidence or complaints of ear problems, including hearing loss or tinnitus.  The earliest evidence of any hearing loss or tinnitus problems is shown in the November 2006 VA examination to address these problems.

The November 2006 VA examination for hearing loss and tinnitus included review of the claims file and service treatment records.  The Veteran complained of hearing a high pitched ring.  The situation of greatest difficulty involved listening to his wife from 10 feet away when a lot of people were around.  The examiner noted the WV test on separation from service was 15/15.  His military exposure was noted to not include using hearing protection.  He was exposed to noise from firearms, machine guns, missile launchers, heavy artillery and aircraft engines.  His occupational/recreational exposure was that from a chain saw and weed eater.  He reported an onset of tinnitus in both ears 30 years after service.  This was as loud as normal conversation.  The frequency was unknown.  It was high pitched ringing.  The examiner noted that tinnitus is a subjective complaint without objective means of documenting its presence or absence.  The Veteran's hearing loss in both ears was noted to be of at least 30 years duration.  He had no history of infection or surgery of the ears.  He did report a severe head injury from hitting his head on a rock after an airborne jump in 1960.  He said he never reported it, but continued his activity.  He had no family history of hearing loss or history of using hearing aids.  He described dizziness getting up in the morning and lost his balance.  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
65
65
LEFT
35
40
80
95
105

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 62 percent in the left ear.


The examiner diagnosed right mild sensorineural hearing loss (SNHL) from 500 to 2000 Hertz, moderately severe at 3000 to 4000 Hertz.  Acoustic imminence was normal.  Left ear SNHL was diagnosed, mild at 500 and 1000 Hertz and moderately severe to profound at 1500 to 4000 Hertz.  Acoustic imminence revealed a bifid tympanogram and absent reflexes.  Hearing was not expected to change with medical intervention, but ENT follow-up for the asymmetrical loss was recommended.  Review of the claims file revealed a separation physical with scores of 15/15 bilaterally on the WV test.  There was no other information or indication about hearing or tinnitus found.  The WV test does not provide information about hearing or tinnitus found or about hearing thresholds.  However the WV test did indicate that there was no impairment in communications ability when discharged from service.  The Veteran reported being assigned to artillery without combat and of being a left handed shooter.  It was unlikely that an individual would suffer significant hearing loss during initial training.  (cited as Walden et al 1975 and Anttonen et al. 1980).  The examiner stated that there will be some reports of acoustic trauma that outweigh the probabilities identified in these studies.  Walden (1971 and 1975) in his study found a correlation between time in service and compensable hearing loss.  In his study he found a correlation between time in service and compensable hearing loss.  He found it took an average of 7 and 1/2 years of service before compensable hearing loss was detected.  It was this examiner's opinion that it is not at least as likely as not that this individual's hearing loss or tinnitus are related to service.  

Subsequent VA treatment records mostly address medical issues other than his hearing loss and tinnitus, although the asymmetrical hearing loss is noted in the problem list/report of medical history of these records.  Among the records specifically addressing ear problems is a January 2007 otolaryngology note for asymmetric hearing loss, with a history of long-standing, progressive bilateral hearing loss, left greater than right.  The Veteran stated he first noticed hearing loss about 20 years ago and also affirmed constant, intermittently pulsatile bilateral tinnitus of similar duration.  He denied vertigo.  Examination was significant for the left ear having impacted cerumen, with normal external ear canal (EAC) and tympanic membrane (TM) intact.  The right ear was also noted to have a normal EAC and intact TM, but with significant thickening and retraction in the superior aspect of the TM.  The assessment was asymmetric sensorineural hearing loss, worse on left.  An addendum from the same month indicated that audiogram showed left loss greater than right, with a much worse speech comprehension loss on the left, and absent left reflexes.  Again a thickened right TM with mild inferior retraction was noted along with left ear impacted cerumen which was removed.  Plans included MRI of the head.  

Audiology consults were done in February 2007 for evaluation of asymmetrical hearing loss, difficulty hearing--left greater than right.  Testing revealed the presence of a response in the left ear of a severe to profound hearing loss in the 1500-4k Hz range, said to indicate cochlear site of lesion.  However, equipment failure prevented obtaining additional findings in order to verify if the response left was a true response.  A March 2007 addendum reviewed the February 2007 test results and confirmed that the findings of Wave V was seen at normal absolute latencies bilaterally (5.76ms right; 5.84 ms left) were indicating a cochlear site of lesion and absence of retrocochlear pathology.  No further testing was recommended.  

In June 2011 the Veteran underwent assessment by audiology for hearing aid purposes, with test results showing mild to severe sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  Normal tympanogram with acoustic reflexes consistent with thresholds were obtained.  Audiology records from August and September of 2011 address hearing aid maintenance with no discussion as to the etiology of his hearing loss or tinnitus.  

The Veteran testified at his June 2013 hearing that he had noise exposure working with artillery without hearing protection.  He cited that he fired guns once or twice a week during service.  He also described ringing and buzzing in his ears that began after his parachuting accident in Panama while in the service.  He also indicated that his problems with hearing also began in service.  He denied occupational noise exposure after service. 


The report of a November 2013 VA examination for hearing loss and tinnitus included review of the claims file and service treatment records.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
75
75
LEFT
35
40
80
90
105

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 44 percent  in the left ear.  

Test results were valid for rating purposes.  The rest of the ears examination  revealed normal tympanometry findings for the right ear and abnormal findings for the left.  The diagnosis for the right and left ear was as follows:  Sensorineural hearing loss (in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz or higher frequencies).  

The examiner determined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military
Service.  The rationale was as follows.  

"Review of the C-file revealed a separation physical with scores of 15/15 bilaterally on the whispered voice test.  There was no other information or documentation about hearing or tinnitus found.  The whisper test does not provide information about this individual's hearing thresholds but it does indicate that there was no impairment in his communicative ability when he was discharged.  He reports being assigned to an artillery unit and being a left handed shooter.  He does not have any combat time and it is unlikely that an individual would suffer significant hearing loss from typical noise exposure experienced during initial training (Walden et al., 1975; Anttonen et al.1980)." 

The examiner further opined that the Veteran would not be able to pass a WVT if he had suffered a sudden hearing loss as a result of due to head trauma, stating as follows:  

"The results of any hearing loss suffered at the time of his "head trauma" or "head laceration" would have been measured at the time.  There is no clinical evidence to suggest any correlation between head trauma or lacerations and delayed onset of hearing loss. Furthermore, when tested in 2006, the Veteran reported hearing loss and tinnitus that started "30 years ago".  His reported onset is not immediately following a head trauma or laceration, but rather 10-15 years post service." 

The examiner further stated that hearing loss did not exist prior to service, pointing again to the lack of WVT at discharge.  

Regarding tinnitus, the Veteran was noted in 2006 to have  reported bilateral tinnitus that started "30 years ago."  The examiner stated that it was less likely than not that his tinnitus was caused by or the result of military noise exposure.  The rationale was that the reported onset of tinnitus was 10-15 years post service.

After this examination was conducted, the studies relied upon by this examiner have since been associated with the record, with the exception of the Anttonen study.  An email dated in April 2014 indicated this study could not be obtained but cited to the reference.  

With respect to the first element of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity. For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303 -04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304 ; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Having reviewed the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss and tinnitus.  The Veteran sustained exposure to acoustic trauma in service; his contentions regarding such acoustic trauma are credible and consistent with his MOS.  However, the preponderance of the evidence suggests his current hearing loss and tinnitus are not due to such trauma. In making this determination, the Board adapts the opinion of the November 2013 VA examiner, who examined the Veteran and reviewed the claims file and concluded that his hearing loss and tinnitus both were less likely than not related to service.  This opinion, which is accompanied by clear rationale, also is concurred with by the earlier VA examiner's opinion of November 2006.  None of the other competent medical evidence is shown to contradict with this opinion.  To the extent that the Veteran has claimed continuity of his hearing loss and tinnitus since service, the credibility of such allegations are undermined by other evidence of some credibility problems in the record (such as records where he reported serving in Vietnam despite no evidence of such service in the official records.).  He has also been inconsistent in claiming tinnitus and hearing loss has been continuously symptomatic since service, at times telling medical providers that they had their onset long after active duty.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to auditory difficulty is commonly known and, therefore, the Veteran's testimony that his hearing loss and tinnitus are related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2013 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Accordingly the Board lends greater weight to the unfavorable opinion from the November 2013 VA examination and finds that the evidence does not support a finding of service connection for bilateral hearing loss and tinnitus due to in-service acoustic trauma.  There is also no evidence of hearing loss for VA purposes either manifesting in service or within a year of discharge. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim of service connection for bilateral hearing loss and tinnitus, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).

Psychiatric Disorder

The Veteran contends service connection is warranted for a psychiatric disorder.  Service treatment records do not include an entrance examination.  They do show that in October 1960 he was admitted for a psychiatric evaluation after having been in Germany a little over a month.  He was noted to have many family problems in the states and was unable to tolerate the anxiety without resorting to alcohol.  He was determined to get back to the states and was working his way towards a bad conduct discharge.  On the day of admission he was noted to have been drinking and had injured his left arm putting it through a window.  Past medical history was unremarkable and mental status examination revealed him to be rather sullen with slightly depressed affect.  However there was no evidence of a thought disorder such as hallucinations or delusions.  He was using poor judgment under current circumstances but otherwise was not mentally impaired.  Following examination it was felt that his current life problems along with chronic characterization problems presented an insoluble front.  It was recommended he be discharged from service.  The diagnosis was passive aggressive reaction, chronic, severe, manifested by depression, heavy alcohol intake, destructive acting out and passive orientation to life.  Stresses included separation from his wife.  There was no line of duty as this existed prior to service.  An October 1960 psychiatric evaluation certification determined that discharge was recommended and that the Veteran was found free of mental defect, disease or derangement and had the mental capacity to distinguish between right and wrong.  The same diagnosis was given.  No other findings of psychiatric complaints was shown in the service treatment records and his January 1961 separation examination and report of medical history were negative for any psychiatric findings or history.  

Thereafter there is no evidence of treatment for psychiatric complaints until 2001, when in August 2001 he was seen at the VA mental health clinic after being referred by primary care for depression.  No prior psychiatric treatment was reported.  He endorsed feeling depressed for 2 years since his health declined.  He had a history of having to leave the job he had for over 20 years of driving a truck carrying hazardous materials due to dizziness from diabetes.  Now he was on a fixed income with money troubles.  He also had marital troubles due to symptoms from diabetes.  He reported low energy and motivation, irritability, and anhedonia, as well as feeling hopeless, helpless and worthless.  He also reported occasional crying spells, racing thoughts and restlessness.  The assessment was depression not otherwise specified (NOS).  An addendum from the same month concurred with this diagnosis.  Thereafter he continued to treat with VA mental health for depression NOS between October 2001 and April 2002, with similar symptoms reported.  Again in October 2001 his depression symptoms were noted to have been going on in for the past 2 years since his health declined and he had money and marital problems resulting from complications of diabetes.  The records from January 2002 to April 2002 continued to diagnose depression NOS, but with anxiety features.  No opinion as to etiology of this diagnosis was given in these records.  

Thereafter he is not shown to have manifestations depression or other psychiatric problems until a February 2005 primary care note noted complaints of tiredness and sleeping a lot with early awakening but not wanting to get out of bed.  A history of treatment for depression at the VA in 2001 and 2002 was noted.  Records from September 2006 and October 2006 noted the Veteran to have an active diagnosis of depression.  Again no opinion as to the source of the depression is given.

The Veteran underwent a VA examination in November 2006 which after examination of the Veteran and review of the claims folder, gave an opinion that the Veteran's diagnosed depressive disorder NOS is not related to the passive aggressive reaction that was diagnosed in service in October 1960.  However the examiner failed to provide an adequate rationale for this opinion.  The examiner also suggested that the Veteran had a psychiatric disorder that pre-existed service, but failed to adequately discuss aggravation.  Subsequently additional examinations and opinions were obtained to rectify the deficiencies in this examination. 

Records from 2007 included positive depression screens in primary care records from September 2007 with mental health consult of the same month noting a history of depression NOS with treatment in 2002 that he stopped due to feeling disrespected.  He complained of low mood, poor sleep, fatigue and difficulty concentrating.  He also had irritability and significant anhedonia.  Mental status examination was significant for constricted affect and depressed mood.  The diagnosis was major depressive disorder (MDD).  Subsequent records from mental health between December 2007 and December 2008 continued to reflect a diagnosis of MDD, recurrent, with similar symptoms of poor sleep, poor energy, irritability and lack of interest in activities noted.  The records between April 2008 and December 2008 also noted the Veteran had recent stressors due to the deaths of two friends, as well as poor energy at least in part due to physical issues from shortness of breath and cardiovascular problems.  An August 2008 record noted the Veteran to describe himself as an alcoholic in the 1960's in the service in Germany, and of being unable to hold a job the first year back from the service.  However he hadn't had a drink in the past 3 years.  The August 2008 record noted stressors not only from his friends deaths but also from heart problems preventing him from working, as well as having problems with his wife.  None of the VA records from 2007 through 2008 provide an opinion as to etiology of his depressive disorder.  However a September 2008 record discussing his recurrent MDD noted that he had stress from a recent hurricane and cleanup from this storm.  Although there is no evidence in his service records that he was in Vietnam, this record indicates that the Veteran stated that the storm reminded him of Vietnam with an increase in nightmares.  The assessment was history of depression and anxiety worsened by recent storm.  By December 2008, he terminated psychotherapy reported that he felt much better, but continued to carry the diagnosis of MDD.  

Subsequent treatment records generally address other medical issues.  However in May 2009, June 2009 and September 2009 a history of MDD with increasing depression, irritability and anxiety was noted.  He was noted to have first seen a psychiatrist a couple years ago when a friend committed suicide.  In past months he was more irritable but was always a loner.  He felt more isolated and felt mildly sad with mildly decreased appetite.  He was noted to have drank a six pack of beer over the Memorial Day weekend, which the first time in 5 years.  He was noted to continue to take medication for depression, but was still irritable.  The diagnosis was MDD.  

Subsequent treatment records from 2009 through 2011 primarily address other medical issues and are include negative depression screens in July 2010 and June 2011.  

The Veteran testified at his June 2013 hearing that he thought his depressive disorder was secondary to medical problems but did not elaborate further as to which medical problems the disorder was related to.  He did not recall when he first began treating for a psychiatric disability, or when any psychiatric disability.

The report of an October 2013 VA examination noted the Veteran to have a current diagnosis of major depressive disorder with no other mental disorders currently diagnosed.  He was noted to be service connected for degenerative arthritis of the spine, with no traumatic brain injury diagnosed.  Examination included review of the claims file and objective examination of the Veteran, including mental status examination.  The examiner noted that the Veteran reported symptoms including depressed mood-reported as being dysphoric and irritable most days, reduced appetite, and little interest in leisure activities partly complicated by his complicated health status including hypertension, gout, Bell's Palsy and heart disease.  He averaged 6 hours sleep, his energy was somewhat low and he reported intact self-esteem.  He had variable concentration.  He denied suicidal ideation or feeling hopeless.  He had no symptoms of anxiety, mania, psychosis, OCD, disordered eating, somatoform disorder or cognitive disorder on examination.  Mental status examination was remarkable only for dysphoric mood with congruent affect.  

The following conclusions were made by the VA examiner using DSM IV TR criteria.  The Veteran was diagnosed with Major Depressive Disorder due to reported symptoms outlined above.  This is a progression of the Depressive Disorder NOS diagnosed in the Veteran's previous examination. These symptoms have been present since the Veteran's last exam.  This examiner found no new or significant evidence today to support a direct or indirect connection between the Veteran's military service and his current symptoms of depression. Importantly, the Veteran's previous examiner Dr. G.G. offered a summary of the Veteran's mental health history prior to, during, and following military service.  The results of this examination were consistent with the history discussed by Dr. G.G.  The examiner stated that the Veteran's depressive symptoms are currently related to his overall complex physical health concerns, his difficulties in familial relationships, and inadequate financial resources.  Of primary significance was the fact that the Veteran's depressive symptoms were of onset related to his discontinuation of work in approximately 2001 due to dizziness associated with diabetes.  The examiner determined that Veteran's depressive symptoms are therefore less likely than not (<50%) related to the passive aggressive reaction documented in his service treatment records.  Thus, the Veteran's current depressive symptoms were found by this examiner to be a separate and distinct diagnosis from his in-service passive aggressive reaction.  The examiner further opined that the Veteran's current depressive symptoms are related to the pervasive impact of his chronic physical health conditions the most significant of which are complications from diabetes, hypertension, and cardiac illness.  Thus, this examiner concluded with an opinion opine that it is less likely than not (<50%) that the Veteran's depressive symptoms are exacerbated beyond their natural course by the Veteran's service connected cervical spine disorder.  

An October 2013 VA neurological examination for central nervous system condition with history of closed head injury found no mental health manifestations due to central nervous system condition or treatment.  

The October 2013 VA examiner provided an addendum opinion in March 2014.    This examiner reviewed the Veteran's in service treatment records and previous examination.  As stated in the examination from October 9, 2013 - the Veteran's current depressive symptoms were "of onset related to his discontinuation of work in approximately 2001 due to dizziness associated with diabetes."  This examiner found no evidence in that examination, his previous exam, or in other documentation to support any identifiable relationship between the Veteran's current mood symptoms and any in-service injury or event.  Thus, this examiner provided an opinion that the Veteran's current mood symptoms are clearly and unmistakably of onset in 2001, over 20 years following his military service.  Further, the examiner opined that his depressive symptoms are clearly and unmistakably not (0%) exacerbated beyond their natural course by any identifiable in-service injury or event.  The passive aggression reaction noted in the Veteran's military service is related to a possible personality disorder. As no opinion is required for personality disorders, none is offered here related to the passive aggressive reaction

The examiner provided a caveat stating that the results of the October 2013 and the March 2014 addendum described above were based solely upon data gathered from the Veteran's c-file and medical records including his previous compensation and pension exam with this examiner.  

Having reviewed the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder.  

In making this determination, the Board adapts the opinion of the October 2013 VA examiner, who examined the Veteran and reviewed the claims file and concluded that his current psychiatric disorder diagnosed as Major Depressive Disorder is not likely related to service, including to the acute episode of passive aggressive reaction noted in service.  This opinion, which is accompanied by clear rationale to explain the causation and progression of the depressive disorder is supported by the other medical evidence of record such as the earlier VA examiner's opinion of November 2006, as well as other medical evidence that appears to link his depressive symptoms due to the consequences of nonservice connected health problems such as diabetes causing him to leave the workforce.  

None of the other competent medical evidence is shown to contradict with this opinion.  To the extent that the Veteran has alleged that his psychiatric disorder is related to service, he is not shown to be competent to make such a medical opinion.  To the extent that he has alleged continuity of a psychiatric disorder since service, the Board does not find that the Veteran is a reliable historian (eg. His past reports of service in the Republic of Viet Nam are unreliable and counter to official service records.)  

Accordingly the Board lends greater weight to the unfavorable opinion from the October 2013 VA examination and finds that the evidence does not support a finding of service connection for a psychiatric disorder.  There is also no evidence of psychosis for VA purposes either manifesting in service or within a year of discharge. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


